Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action.

The current application filed June 23, 2020 is a reissue applications of 15/334,361 (U.S. Patent No. 10,015,338, issued July 3, 2018).

Claims 1-8 were initially pending in the application.  Claims 9-19 were newly added in a preliminary amendment filed on June 23, 2020.  
In the most recent amendment filed September 28, 2021, claims 9 and 16 were amended and claims 10, 13-15, and 17 have been canceled.  Claims 1-9, 11, 12, 16, 18, and 19 remain pending.  This amendment has been entered.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,015,338 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 251
Claims 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 with the addition of independent claims 9 and 16 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/334,361 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on February 9, 2018.  Applicant made the following amendments (using claim 2 for reference) to overcome the rejection in view of the prior art:

    PNG
    media_image1.png
    363
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    181
    570
    media_image3.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references: 

    PNG
    media_image4.png
    127
    580
    media_image4.png
    Greyscale

(page 6, Applicant’s Arguments/Remarks 
filed February 9, 2018 in application 15/334,361)

Thus, at least the following limitations found in patent claim 1 that correspond to the arguments and amendments made during prosecution which state “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  As discussed in the rejection under 35 U.S.C. 112 presented in this action, there is a question or doubt as to whether the features introduced in the amendments by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, until said rejection under 35 U.S.C. 112 is overcome the lack of clarity results in the possibility that the following limitations are not actually required as a part of the claim, said limitations requiring “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” equates to attempting to recapture 
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 9, 11 12, 16, 18, and 19 as discussed above, possibly omit the language of claims 1-8 requiring “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 9, 11, 12, 16, 18, and 19 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9 and 16 recite the broad recitation “if the disabling mode is instructed by the instruction section, the multi-sheet feed detection by the multi-sheet feed detection section is enabled after the job completion” (claim 9 – emphasis added, similar language found in claim 16), and the claim also recites “if the disabling mode is instructed by the instruction section, the multi-sheet feed detection performed by the multi-sheet feed detection section is enabled after detection of passage of trailing edges of the original documents through the multi-sheet feed detection section based on a detection signal detected by the transport detection section.” (claim 9 – emphasis added, similar language found in claim 16) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Proper correction is required.  The examiner recommends removing the broader recitation, “if the disabling mode is instructed by the instruction section, the multi-sheet feed detection by the multi-sheet feed detection section is enabled after the job completion” (claim 9, similar language found in claim 16) and reintroducing the complete unedited language of canceled dependent claim 10 (see below) to each of the independent claims  
the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until trailing edges of the original documents pass through the multi-sheet feed detection section, and 
if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection section based on a detection signal detected by the transport detection section, the multi-sheet feed detection performed by the multi-sheet feed detection section is enabled.
Making the recommended amendment would alleviate both this rejection and the rejection under 35 U.S.C. 251 for impermissible recapture.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....
The claim language below does not use the language “means” or “step”, however the language appears to consist of generic placeholders:
a transport section configured to	(column 5, lines 31-50)
a reading section configured to	(column 6, lines 7-26)
an output controller configured to	(column 9, lines 35-49)
a multi-sheet feed detection section configured to	(column 7, lines 33-57)
an instruction section configured to		(column 4, lines 54-67)
a placement detection section configured to		(column 7, lines 10-32)
a transport detection section configured to		(column 8, lines 4-19)
However, after further analysis of the specification the terms all have a specific structural meaning (see citations above) and do not constitute generic placeholders/nonce terms.  Thus, these limitations do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-8 are allowed.
Regarding independent claim 1, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (MPEP 706.04).  In the instant case, the Examiner agrees with the previous examiner’s prior allowance of the claims in the Notice of Allowance mailed 


Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 251, the applicant argues that the limitations in question from the original application (15/334,361) in the rejection were added to independent claim 1 from dependent claim 2.  Claim 2 was not rejected and thus applicant argues that the scope of claim 2 was not changed.  Applicant argues that the original application contains no evidence that applicant ever considered the limitations in original claim 2 to embody critical or exclusively defining elements of the invention.  Applicant argues that the attorney’s statement filed February 9, 2018 in the original application was merely a general statement regarding the claims as a whole, and thus is insufficient to establish surrender and recapture.  
Examiner respectfully disagrees.  It is important to remember that, “The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” (MPEP 1412.02(II)(B)(1)).  Additionally, it seems that the applicant’s arguments are treating dependent 
In reference to the attorney comments on February 9, 2018, these comments provide evidence of exactly what was just discussed in reference to the amendments.  The comments state specifically, “Applicant has canceled claim 1 and rewritten claim 2 in independent form including the limitations of claim to accept the indicated allowable subject matter.”  (page 6, Applicant’s Arguments/Remarks filed February 9, 2018 in application 15/334,361, emphasis added).  Thus, again the applicant actively chose to surrender the broader version of claim 1 by incorporating the allowable subject matter 

Additionally, applicant argues that even if the recapture rejection were proper the amendments made to claim 9 and 16 are materially narrowed in a way that avoids substantial or whole recapture of the surrendered subject matter.   
Examiner respectfully disagrees.  As can be seen in the rejections presented above in this action, the amended language found in claims 9 and 16 do not alleviate the rejection under 35 U.S.C. 251, rather said amendments have forced the addition of a rejection under 35 U.S.C. 112.  As stated above, the examiner recommends removing the broader recitation, “if the disabling mode is instructed by the instruction section, the multi-sheet feed detection by the multi-sheet feed detection section is enabled after the job completion” (claim 9, similar language found in claim 16) and reintroducing the complete unedited language of canceled dependent claim 10 (see below) to each of the independent claims  
the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until trailing edges of the original documents pass through the multi-sheet feed detection section, and 
if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection section based on a detection signal detected by the transport detection section, the multi-sheet feed detection performed by the multi-sheet feed detection section is enabled.
Making the recommended amendment would alleviate both this rejection and the rejection under 35 U.S.C. 251 for impermissible recapture.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992